The opinion of the Court was drawn up by
Tenney J.
The complainant claimed to have received injury by the acts of the respondents. They took legal measures to have an investigation and settlement of the matter in dispute. In pursuance of an agreement of Samuel Noyes and the complainant, a default was entered and a commission issued, which was duly returned, with a report of the commissioners. No suggestion is made, that the commissioners were under the influence of prejudice or partiality. Their report lias been accepted, so far as it had reference to Noyes, another arrangement having been made between the complainant and the other respondent. No reason has been offered in support of the exceptions, which were taken to the order of acceptance.
We are bound to believe, that the respondent, who entered into the agreement to be defaulted, did not understand its full import. But he makes no charge against the other party’s counsel, who acted in making the agreement, that they in any way practised upon his ignorance or inexperience, but expressly says, he imputes to them no fraud or unworthy motive. One term intervened, between that when the commission was ordered, and the one when it was returned, in the district court; and the intermediate term was probably prior to the hearing before the commissioners. There was an opportunity to make application for a correction of the error, without producing great expense or delay ; but no attempt was made for the purpose, till the report was offered for acceptance in the district court, where there was a full hearing upon the motion *234to remove the default, which motion was overruled. He certainly was not vigilant to guard his rights ; common prudence would seem to have dictated, that he should have sought the advice of counsel, if not their assistance in Court, at an earlier day, when he did not understand the meaning of the simplest terms, used in legal proceedings..
“ Right and justice shall be administered promptly and without delay.” It is not contemplated in the constitution or laws, that a party can save the expense of legal counsel and assistance, go on as it were blindfold, and if he becomes the victim of his own rashness and indiscretion, make that rashness and indiscretion the basis of a claim, to be restored to his original condition in the suit, especially when he has produced no evidence, that he had a valid defence to the complaint.
No better reason exists for the restoration of the action, so that it can stand for trial on its merits, on account of the facts stated in the petition of Noyes’ lessor. It does not appear, that his rights have been compromitted by the default which took place without his knowledge or consent; of this however, no opinion is given. But if he did trust the lessee with the disposal of his rights, he can claim no favor, which is denied to the latter. Exceptions overruled, and petitions of

Gardiner and Noyes dismissed.